  Case 3:18-bk-30530-SHB             Doc 146 Filed 10/29/18 Entered 10/29/18 14:19:47   Desc
                                      Main Document    Page 1 of 18
The hearing is set for November 15, 2018, at 10:00 a.m.




SO ORDERED.
SIGNED this 29th day of October, 2018

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




         ________________________________________________________________
Case 3:18-bk-30530-SHB   Doc 146 Filed 10/29/18 Entered 10/29/18 14:19:47   Desc
                          Main Document    Page 2 of 18
Case 3:18-bk-30530-SHB   Doc 146 Filed 10/29/18 Entered 10/29/18 14:19:47   Desc
                          Main Document    Page 3 of 18
Case 3:18-bk-30530-SHB   Doc 146 Filed 10/29/18 Entered 10/29/18 14:19:47   Desc
                          Main Document    Page 4 of 18
Case 3:18-bk-30530-SHB   Doc 146 Filed 10/29/18 Entered 10/29/18 14:19:47   Desc
                          Main Document    Page 5 of 18
Case 3:18-bk-30530-SHB   Doc 146 Filed 10/29/18 Entered 10/29/18 14:19:47   Desc
                          Main Document    Page 6 of 18
Case 3:18-bk-30530-SHB   Doc 146 Filed 10/29/18 Entered 10/29/18 14:19:47   Desc
                          Main Document    Page 7 of 18
Case 3:18-bk-30530-SHB   Doc 146 Filed 10/29/18 Entered 10/29/18 14:19:47   Desc
                          Main Document    Page 8 of 18
Case 3:18-bk-30530-SHB   Doc 146 Filed 10/29/18 Entered 10/29/18 14:19:47   Desc
                          Main Document    Page 9 of 18
Case 3:18-bk-30530-SHB   Doc 146 Filed 10/29/18 Entered 10/29/18 14:19:47   Desc
                         Main Document    Page 10 of 18
Case 3:18-bk-30530-SHB   Doc 146 Filed 10/29/18 Entered 10/29/18 14:19:47   Desc
                         Main Document    Page 11 of 18
Case 3:18-bk-30530-SHB   Doc 146 Filed 10/29/18 Entered 10/29/18 14:19:47   Desc
                         Main Document    Page 12 of 18
Case 3:18-bk-30530-SHB   Doc 146 Filed 10/29/18 Entered 10/29/18 14:19:47   Desc
                         Main Document    Page 13 of 18
Case 3:18-bk-30530-SHB   Doc 146 Filed 10/29/18 Entered 10/29/18 14:19:47   Desc
                         Main Document    Page 14 of 18
Case 3:18-bk-30530-SHB   Doc 146 Filed 10/29/18 Entered 10/29/18 14:19:47   Desc
                         Main Document    Page 15 of 18
Case 3:18-bk-30530-SHB   Doc 146 Filed 10/29/18 Entered 10/29/18 14:19:47   Desc
                         Main Document    Page 16 of 18
Case 3:18-bk-30530-SHB   Doc 146 Filed 10/29/18 Entered 10/29/18 14:19:47   Desc
                         Main Document    Page 17 of 18
Case 3:18-bk-30530-SHB   Doc 146 Filed 10/29/18 Entered 10/29/18 14:19:47   Desc
                         Main Document    Page 18 of 18
